          Case 3:15-cv-03747-JD Document 560 Filed 07/14/21 Page 1 of 1




                        UNITED STATES COURT OF APPEALS                   FILED
                                 FOR THE NINTH CIRCUIT                    JUL 14 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: FACEBOOK BIOMETRIC                       No. 21-15553
INFORMATION PRIVACY LITIGATION.
                                                D.C. No. 3:15-cv-03747-JD
------------------------------                  Northern District of California,
                                                San Francisco
NIMESH PATEL; et al.,
                                                ORDER
                   Plaintiffs-Appellees,

and

FACEBOOK, INC.,

                   Defendant-Appellee,

  v.

DAWN FRANKFOTHER; CATHY
FLANAGAN,

                   Objectors-Appellants.

Before: RAWLINSON and VANDYKE, Circuit Judges.

       The motion for summary affirmance (Docket Entry No. 15) is denied. See

9th Cir. R. 3-6(a)(2); United States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982)

(stating standard). Movants’ alternative request to expedite the appeal is denied.

       The opening brief and excerpts of record are due August 25, 2021. The

answering briefs are due September 24, 2021. The optional reply brief is due

within 21 days after service of the last-served answering brief.

LCC/MOATT
